 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
2
                                                                    FILED                           v-O

     HALLIE HOFFMAN(CABN 210020)
3    Chief, Criminal Division                                        DEC 9-2019
                                                                                                     I

4    SAMANTHA SCHOTT(NYBN 5130263)                                   SUSAN Y SOONG
                                                                   CLERK, U.S. DISTRICT COURT
     Assistant United States Attorney                           NORTHERN DISTRICT OF CAUFORNIA      -X)     m<
                                                                          OAKLAND
5
             1301 Clay Street, Suite 340S                                                           92
                                                                                                            to
6            Oakland, California 94612                                                              en
                                                                                                    KM
             Telephone:(510)637-3680                                                                        :>
7            FAX:(510)637-3724 _
             samantha.schott@usdoj.gov
8

9    Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                            CASE NO.          r9-0596 YGR

14           Plaintiff,                                   [PROTOSED] ORDER LODGING DETAINER
                                                           ■ OLE DEFENDANT IS IN STATE CUSTODY
15      V.



16   JOSHUA ANTHONY FLORES,

17           Defendant.

18

19           TO THE UNITED STATES MARSHAL:

20           Whereas: the United States of America and the District Attorney for Alameda County are

21   concurrently pursuing separate cases against the defendant, Joshua Anthony Flores; the Alameda County
22   Sheriff has retained primary jurisdiction over the defendant; the defendant was earlier ordered brought to
23   this Court from Santa Rita Jail, pursuant to this Court's Writ Ad Prosequendum directed to the Santa
24   Rita Jail for purposes of appearing in this federal case; and the defendant's presence will again be
25   required for the local court proceedings,
26           IT IS HEREBY ORDERED:

27           The defendant shall remain in the custody of the Alameda County Sheriff;
28           The U.S. Marshal shall place a detainer based on this pending federal matter so that defendant
               ORDER LODGING DETAINER                 I
     JOSHUA ANTHONY FLORES
1    shall be delivered to the U.S. Marshal if the Alameda County Sheriff relinquishes custody or primary

2    urisdiction; and

3              If the defendant is committed and transferred to a penal institution pursuant to a conviction in

4    the local jurisdiction, the detainer shall follow the defendant and, once notified, the U.S. Marshal shall
5    notify this Court and the United States Attomey's Office.

6             If the defendant is ordered released from federal custody,the detainer shall be lifted.

7

8    Dated:                   f
                                                  (JjdN.DONNA M.RYU
9                                                   United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                ORDER LODGING DETAINER
      JOSHUA ANTHONY FLORES
